247 F.2d 268
UNITED STATES of Americav.Thomas Anthony BERTONE, Appellant.
No. 12325.
United States Court of Appeals Third Circuit.
Argued August 12, 1957.
Decided August 12, 1957.

Horace S. King, Union City, N. J., for appellant.
Albert P. Trapasso, Asst. U. S. Atty., Newark, N. J., for appellee.
Before BIGGS, Chief Judge, and GOODRICH and KALODNER, Circuit Judges.
PER CURIAM.


1
It appears from an examination of the record that the appellant in this case has appealed from a request made by the court below that an order dismissing the appellant's motions for a new trial and in arrest of judgment be submitted to him for signature. An order as requested was submitted to the court and was entered on August 9, 1957. It appears, therefore, that there is no appealable order to which the present appeal is directed within the purview of Section 1291, Title 28, U.S.C. If an appeal is to be taken to this court it must be from the order of August 9, 1957.


2
Accordingly, the motion of the United States to dismiss the appeal will be granted.